DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7, 8 and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,829,273. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to a method of manufacturing a bag comprising the steps of attaching and cutting to form a tab in a non-bonded region the cutting uses a mechanism comprising a blade and a movement restrictor as detailed in the claims of both the patent and the application.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 7 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shioda (U.S. 2015/0183556).
In regards to claim 7. Shioda discloses a manufacturing method (see at figs. 1, 11 and 12) of a bag (1) comprising a bag body (2) comprising a folded single film or at least two sheets of film layered on each other (see at least paragraph 21, 38), and a tape (3) bonded to one of inner surfaces (2b) of the bag body (see at least fig. 11 and 12), wherein the tape comprises at least one elongated base (31a and 31b), a longitudinal separation strip (4) bonded to the base along a longitudinal direction of the base (fig. 1) and configured to tear the base and the film (see at least paragraph 37, 43 and 45), and at least one protrusion (37, 35) located on a surface of a part of the base (fig. 2, base part 31b paragraphs  or 31a in embodiment of fig. 8 see at least paragraphs 52, 54, 56,) at which the separation strip is not bonded (fig. 2 and fig. 10 portion 37 is not bonded to the strip 4, additionally in fig. 8 the strip 4 is not bonded to portion 35 illustrated by the gap between 4 and 35), the protrusion protruding in a direction normal to the base in which the separation strip is protruded (illustrated in at least fig. 2 and fig. 8), the method comprising: attaching the base to the film defining the one of inner surfaces of the bag body separately from the separation strip or with the separation strip having been integrated with the base (illustrated in at least fig. 11 and 12); and cutting the tape and the film attached with the base (see at least paragraph 66) to form a tab (41) without cutting the film facing the film attached with the base while the tape is not bonded to a facing portion defined at a part of the film facing the film attached with the base and facing the tape (see at least paragraph 66, fig. 1, 2, 11 and 12 as discussed in paragraph 66 the tab 41 is formed by an incision using a die such that the tap 41 is separated from base part 31a, only film portion 2b is cut while base part 31b and second film section 2a are not cut by the die, as illustrated in fig. 12 if the die where to cut section 311b or bag section 2a the bag would not be able to be resealed, also as illustrated in fig. 1 the tab section 41 is inside of the sealed section sealing bag portions 2 and 2b together).
In regards to claim 8. Shioda discloses The manufacturing method of a bag according to claim 7, Shioda further discloses wherein the formation of the tab includes forming a non-bonded region at which the separation strip and/or the tape is not bonded to the facing portion (as discussed in the embodiment of 8 the strip section 4 is not bonded to the facing portion 35 in the embodiment of fig. 10 the portion 37 is likewise not bonded to portion 4 as illustrated in fig. 10 ).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS E A PALMER whose telephone number is (303)297-4779. The examiner can normally be reached Monday -Thursday 8am-6pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Lucas E. A. Palmer/Examiner, Art Unit 3731                                                                                                                                                                                                        
/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731